               Case 18-19441-EPK        Doc 546     Filed 02/06/19     Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov

In re:                                                              Case No. 18-19441-EPK

160 ROYAL PALM, LLC,                                                Chapter 11

      Debtor.
__________________________________/

  MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR 20 EB-5 CLAIMANTS

         Pursuant to Local Bankruptcy Rule 2091-1, undersigned counsel hereby moves for entry

of an order granting Edward A. Marod, Esq., and the law firm Gunster, Yoakley & Stewart, P.A.

leave to withdraw as counsel of record for 20 individuals for whom he previously filed proofs of

claim and other papers in this case and says:

         1.     Movant Edward A. Marod, Esq., of Gunster, Yoakley & Stewart, P.A., filed

claims in this case on behalf of 63 EB-5 Claimants, (the “EB-5 Claimants”) including the 20

individuals listed herein. The 20 individuals that are the subject of this motion (“the 20 EB-5

Claimants”) and the claim numbers assigned to the claims filed on their behalf in this case are:

    Client Name                Claim No.               Client Name               Claim No.
     Feng Guo                    04-1                 Shaoqing Zeng                48-1
    Tingting Sun                 09-1                  Qingyun Yu                  53-1
    Tonghui Luan                 10-1                 Yingjun Yang                 54-1
      Zhen Yu                     14-1                 Daqin Weng                  56-1
     Yawen Li                    15-1                Xiaoping Zhang                57-1
      Xiao Sun                   16-1                     Ling Li                  58-1
      Li Zhang                   19-1                  Baoping Liu                 59-1
      Min Cui                    38-1                Shaoping Huang                60-1
     Liyan Feng                   39-1                   Yi Zhao                   62-1
       Ruji Li                    41-1                 Changyu Liu                 63-1

         2.     Besides filing these claims on behalf of the EB-5 Claimants, Movant filed

oppositions to objections filed by KK-PB Financial LLC, spoke in favor of continuing this case
              Case 18-19441-EPK          Doc 546      Filed 02/06/19     Page 2 of 3



and denying the motion to dismiss or convert filed by the U.S. Trustee, moved the admission pro

hac vice of attorney David George in connection with litigation of a contested matter in this case,

and recently presented argument relating to the scheduling of the sale of substantially all of the

property of the Debtor.     Movant will also be filing objections to the Motion to Approve

Settlement that is scheduled to be heard on February 8, 2019 by the deadline of February 6, 2019

as the Court will not have had time to consider this motion and relieve Movant of his obligations

before that date.

       3.      On February 4, 2019, without prior notice from the 20 EB-5 Claimants, Movant

received via the Court’s notice of electronic filing system copies of objections to the Motion to

Approve Settlement that appear to have been filed pro se by Claimant 59-1 for herself, or in a

representative pro se capacity by Claimant 59-1 purportedly on behalf of the other 19 of the 20

EB-5 Claimants. The pro se filing by and on behalf of the 20 EB-5 Claimants indicates that they

consider their attorney-client relationship with Movant to have been terminated.

       4.      In addition, the 20 EB-5 Claimants have substantially failed to fulfill an

obligation to the movant attorneys regarding their legal services. The 20 EB-5 Claimants have

been aware of this existing obligation as it was set forth in the terms of their engagement letter

with Gunster, Yoakley & Stewart. Prior to filing this Motion, the movants notified 20 EB-5

Claimants of their failure to fulfill this obligation. Recently, Movant advised the 20 EB-5

Claimants that he and Gunster Yoakley & Stewart, P.A., would withdraw if said obligation was

not fulfilled. Since that time, 20 EB-5 Claimants have still failed to fulfill said obligation despite

follow up requests. Accordingly, EB-5 Claimants have been given a reasonable warning that

their Gunster Yoakley & Stewart attorneys would withdraw unless said obligation was fulfilled.




                                                  2
               Case 18-19441-EPK        Doc 546       Filed 02/06/19   Page 3 of 3



        5.      Due to EB-5 Claimants’ failure to fulfill their obligations and their behavior

inconsistent with the continued existence of an attorney client relationship, good cause for

withdrawal exists.

        6.      The current mailing address for the EB-5 Claimants is care of Annie Huang,

Shenzhen Huamei Venture Investment Consultant Co., Ltd., Room 503, Tower 2, Phase 1 of

Excellence City, No. 128 ZhongKang Road, Shenzhen City, Guangdong Province, China

518048.

        WHEREFORE, the undersigned hereby respectfully requests entry of an order granting

Edward A. Marod of the law firm Gunster, Yoakley & Stewart, P.A. leave to withdraw as

counsel for the listed 20 EB-5 Claimants in the instant action.

Dated this 6th day of February, 2019.

                                                     /s/ Edward A. Marod
                                                     EDWARD A. MAROD
                                                     Florida Bar No. 238961
                                                     Email: emarod@gunster.com
                                                     GUNSTER, YOAKLEY & STEWART, P.A.
                                                     777 South Flagler Drive, Suite 500 East
                                                     West Palm Beach, FL 33401-6194
                                                     Telephone (561) 655-1980
                                                     Facsimile (561) 655-5677
                                                     Attorney for Movant\


WPB_ACTIVE 9166685.1




                                                 3
